Name: Commission Regulation (EEC) No 3071/85 of 4 November 1985 amending Regulation (EEC) No 2924/85 increasing to 600 000 tonnes the quantity of common wheat held by the French intervention agency for which a standing invitation to tender for export has been opened
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 5. 11 . 85 No L 293/5Official Journal of the European Communities COMMISSION REGULATION (EEC) No 3071 /85 of 4 November 1985 amending Regulation (EEC) No 2924/85 increasing to 600 000 tonnes the quantity of common wheat held by the French intervention agency for which a standing invitation to tender for export has been opened tities in store ; whereas Annex I to Regulation (EEC) No 2924/85 must therefore be amended ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 1018/84 (2), and in particular Article 7 (5) thereof, Having regard to Commission Regulation (EEC) No 1836/82 of 7 July 1982 laying down the procedure and conditions for the disposal of cereals held by the inter ­ vention agencies (3), as amended by Regulation (EEC) No 1806/85 (4), Whereas Commission Regulation (EEC) No 2924/85 (*) opened a standing invitation to tender for the export of 300 000 tonnes of common wheat held by the French intervention agency ; whereas, in a communication of 21 October 1985, France informed the Commission of the intention of its intervention agency to increase by 300 000 tonnes the quantity for which a standing invit ­ ation to tender for export has been opened ; whereas the total quantity of common wheat held by the French intervention agency for which a standing invitation to tender for export has been opened should be increased to 600 000 tonnes ; Whereas this increase in the quantity put out to tender makes it necessary to alter the list of regions and quan HAS ADOPTED THIS REGULATION : Article 1 Article 2 of Regulation (EEC) No 2924/85 is replaced by the following : ' Article2 1 . The invitation to tender shall cover a maximum of 600 000 tonnes of bread-making wheat to be exported to all third countries . 2 . The regions in which the 600 000 tonnes of bread-making wheat are stored are listed in Annex I hereto.' Article 2 Annex I to Regulation (EEC) No 2924/85 is replaced by the Annex hereto. Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 4 November 1985 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 107, 19 . 4 . 1984, p. 1 . (3) OJ No L 202, 9 . 7 . 1982, p. 23 . (4) OJ No L 169, 29 . 6 . 1985, p . 73 . (5 ) OJ No L 280 , 22 . 10 . L985, p . 24. 5. 11 . 85No L 293/6 Official Journal of the European Communities ANNEX ANNEX I (tonnes) Place of storage Quantity Amiens region 80 000 Bordeaux region 45 000 Dijon region 40 000 Lille region 40 000 OrlÃ ©ans region 150 000 Paris region 75 000 Rouen region 50 000 Poitiers region 40 000 ChÃ ¢lons-sur-Marne region 30 000 Nancy region 30 000 Nantes region 20 000'